                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
  UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
  SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 7/15/2019
  -------------------------------------------------------------------X
  RICHARD K., JULIE K., individually and as                         :
  guardians of K.K.. a minor,                                       :
                                                                    :
                                                      Plaintiffs, :         1:18-cv-6318-GHW
                                                                    :
                                -against-                           :
                                                                    :           ORDER
  UNITED BEHAVIORAL HEALTH, OXFORD :
  HEALTH INSURANCE OF NEW YORK/PPO, :
                                                                    :
                                                   Defendants. :
-------------------------------------------------------------------X
-

 GREGORY H. WOODS, United States District Judge:

          On June 28, 2019, Magistrate Judge Moses issued a Report and Recommendation

 recommending that the Court stay this action until the earlier of a final judgment in a class action

 entitled Wit v. United Behavioral Health, No. 3:14-cv-02346-JCS (N.D. Cal.), in which K.K. is a

 member of a certified plaintiff class, or an order from the Wit court either decertifying the plaintiff

 class or excluding K.K. from the class. Objections to the Report and Recommendation were due on

 July 12, 2019. To date, the Court has received no objections.

          The Court has reviewed the Report and Recommendation for clear error and finds none. See

 Braunstein v. Barber, No. 06 Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009)

 (explaining that a “district court may adopt those portions of a report and recommendation to which

 no objections have been made, as long as no clear error is apparent from the face of the record.”)

 Accordingly, the Court accepts and adopts the thorough and well-reasoned Report and

 Recommendation in its entirety. Accordingly, this case is stayed until the earlier of: (i) final

 judgment in Wit or (ii) an order from the Wit court either decertifying the plaintiff class or excluding

 K.K. from the certified plaintiff class. Pursuant to the Report and Recommendation, the parties are

 directed to file a status letter every six months as well as a letter within fourteen days of the
occurrence of either of those events updating the Court on the Wit proceedings and informing the

Court of the parties’ respective positions on whether and how this action should proceed.

       The Clerk of Court is directed to terminate the motion pending at Dkt. No. 33.


       SO ORDERED.

 Dated: July 15, 2019                              _____________________________________
 New York, New York                                         GREGORY H. WOODS
                                                           United States District Judge




                                                  2
